DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of “large pores being interconnected with tertiary pores” (claim 1) and “the middle section has an average diameter less than an average diameter of the lower section and an average diameter of the upper section” (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “orthogonol” is mis-spelled. It should properly be “orthogonal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8-10 depend from claim 1, which introduces a plurality of pores having upper, middle, and lower sections. Claims 8-10 add additional limitations regarding an average diameter of an individual upper, middle, and lower section, but do not specify which of the plurality of sections the limitations refer to.
Claims 8-10 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwase et al. (US 7897250, "Iwase").
Regarding clam 1, Iwase teaches a porous polyurethane polishing pad (2) comprising: 
a porous matrix (see Iwase fig. 2 having 
large pores extending upward from a base surface and open to an upper surface (6), 
the large pores being interconnected (see Iwase col. 4 lines 37-42) with tertiary pores (5), 
a portion of the large pores being open to a top polishing surface (see Iwase fig. 2), 
at least a portion of the large pores extending to the top polishing surface having lower and upper sections with a vertical orientation, vertical being an orthogonal direction from the base surface up to the polishing surface and middle sections connecting the lower and upper sections, the lower and upper sections being offset in a horizontal direction (angles of pores mean that upper and lower portions exhibit horizontal offset, see Iwase fig. 2), 
middle-sized pores with a columnar shape and a vertical orientation originating adjacent the middle sections (5) and 
small pores with a columnar shape and a vertical orientation originating between the middle-sized pores (shown adjacent 5 in Iwase fig. 1) 
wherein the large pores having horizontal offset upper and lower sections, middle-sized pores and small pores combine for increasing compressibility of the polishing pad and contact area of the top polishing surface during polishing (combination of pores taught by Izawa is capable of increasing compressibility and contact area relative to a pad with fewer or no pores).
  	
Regarding claim 3, Iwase teaches the polishing pad of claim 1 wherein a majority of the middle sections create a horizontal overlap between the lower and upper sections of the large pores (see Iwase fig. 2 showing overlap).

Regarding claim 5, Iwase teaches the polishing pad of claim 1 wherein the large pores with middle sections represent less than fifty percent of a total of large pore plus middle-sized pores and small pores (see Iwase figs. 1-3, showing large pores representing approximately 28%, 29%, and 25% of the total number of pores, respectively).

Regarding claim 8, Iwase teaches the polishing pad of claim 1 wherein an average diameter of the lower section is greater than an average diameter of the upper section (see Iwase fig. 2).

Regarding claim 9, Iwase teaches the polishing pad of claim 1 wherein the middle section has an average diameter less than an average diameter of the lower section (see Iwase fig. 2).

Regarding claim 10, Iwase teaches the polishing pad of claim 1 wherein the middle section has an average diameter less than an average diameter of the lower section and an average diameter of the upper section (middle section diameter less than lower section diameter, see Iwase fig. 2; ratio of middle diameter to upper diameter is less than 1.55, this includes a portion of the range where it is less than 1, which equates to the middle diameter being less than the upper diameter, see Iwase claim 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Iwase as applied to claim 1 above, and further in view of Miyazawa et al. (JP 2013208670, "Miyazawa"). 
Regarding claim 2, Iwase teaches the polishing pad of claim 1, but does not teach that a majority of the middle sections create a horizontal separation gap between the lower and upper sections of the large pores.
However, Miyazawa teaches the concept of angling pores on a polishing pad such that a majority of the middle sections create a horizontal separation gap between the lower and upper sections of the large pores (see Miyazawa fig. 4).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Miyazawa with the pad of Iwase, as doing so would enhance the circulation of polishing fluid among the pads (see Miyazawa Abstract). 

Regarding claim 4, Iwase teaches the polishing pad of claim 1, but does not teach that the middle sections have an angle between 15 and 90 degrees as measured from an upward vertical direction.
However, Miyazawa teaches a pad with angled pores such that the pores have an angle theta between 10 and 80 degrees from horizontal, which—because a vertical axis will be 90 degrees from horizontal—translates to between 80 and 10 degrees from vertical (see Miyazawa fig. 4).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Miyazawa with the pad of Iwase, as doing so would enhance the circulation of polishing fluid among the pads (see Miyazawa Abstract). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase as applied to claim 1 above, and further in view of Fotou et al. (US PGPub 2015/0056895, "Fotou").
Regarding claim 6, Iwase teaches the polishing pad of claim 1 but does not teach that the polishing pad has a compressibility of at least 5% as measured by as measured with a 5 mm diameter probe against a flat sample by adding a 60.5 gram sample, waiting sixty seconds, then measuring thickness 1 (T1), then after waiting an additional sixty seconds adding an additional 98 grams for a total of 158.5 grams measuring thickness after waiting an additional sixty seconds (T2) and wherein Compressibility (%) = (T1-T2)/T1.
However, Fotou teaches a porous polishing pad (see Fotou paragraph [0014]) having a compressibility of 5% or more (see Fotou paragraph [0016])
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Iwase with the teachings of enhanced compressibility of Fotou, as doing so would lead to a combination of high removal rates and long pad life with low scratching (see Fotou paragraph [0032]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iwase as applied to claim 1 above, and further in view of Tateno et al. (US 10071460, "Tateno").
Regarding claim 7, Iwase teaches the polishing pad of claim 1 wherein the polishing pad has an embossed surface, but not that the embossing forms grooves that extend to a perimeter of the polishing pad.
However, embossing in a variety of shapes of grooves is known in the art, including radial shapes or lattice that extend to a perimeter. (see Tateno col. 7 lines 19-22), and choosing grooves that extend to a perimeter of the polishing pad would have been obvious to a person having ordinary skill in the art at the time of the invention, as the simple substitution of one shape to emboss for another, resulting in predictable results.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yoshida et al. (US 10259099), Luo et al. (US 10106662), Tateno et al. (US 10071460), Yoshida et al. (US 9925637), Ameen et al. (US 7618529), Horisaka et al. (US 7429209), Tajima et al. (US 7300335), Kume et al. (US 7220475), Horie et al. (US 7134952), Fawcett et al. (US 6899602), Tolles et al. (US 6623341), Donohue et al. (US 6558236), Ichino et al. (US 6439965), Chechik et al. (US 6284114), Netsu et al. (US 5409770), Hulslander et al. (US 3284274), Lin (US PGPub 2015/0306737), Kume et al. (US PGPub 2005/0112354), Miyazawa et al. (JP 5917236), Kume et al. (JP 2014034083), Miyazawa et al. (JP 2014018920), and Kawamura et al. (JP 2011051074), all teach relevant aspects of porous polishing pads.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723